DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 03/15/2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, II et al. (hereinafter Kilpatrick), US 2010/0064244 A1, in view of Hinckley et al. (hereinafter Hinckley), US 2010/0321275 A1.

Regarding independent claim 1, Kilpatrick teaches a portable information handling system (Fig. 1, 101; Abstract) comprising:
2first and second housing portions (Fig. 1, 102, 104; [0080]; Fig. 8, 801, 803; [0098]; Fig. 24, 2402, 2404; [0135]; Examiner interprets the claimed housing portions as the panels), the first and second housing portions operable to selectively attach to each other in a rotationally coupled manner ([0081] “the first panel 102 and the second panel 104 are rotatably coupled at the first fold location 110 to enable a variety of device configurations”) and to detach from each other in a separated manner (Fig. 24; [0135]);  
3a hinge detachably coupling the first and second housing portions to rotate 4between at least a closed position and a flat position (Fig. 1, 110, 112; [0081]; Fig. 9, 905; [0110]-[0111]; Fig. 24, 2410; [0135]);
5components disposed in the first and second housing portions (Fig. 8; [0099]), the components 6cooperating to process information ([0102]-[0103]);  
7a first display disposed over the first housing portion (Fig. 8, 802) to present the 8information as visual images (Fig. 5, 106; [0089] “each of the display surfaces displays a portion of a larger image, with each individual display surface displaying a portion of the larger image in a portrait mode, and the larger image extending across the effective three-panel screen in a landscape mode”);  

11plural sensors that cooperate to detect alignment of the first and second 12housing portions relative to each other when attached to each other (Fig. 8, 874, 876; [0106]; Fig. 15; 1512, 1514, 1516, 1522, 1524, 1526; [0121]); and
13a user interface manager (Fig. 8, 810) operable to apply the alignment of the first and 14second housing portions to adapt a user interface orientation at the first 15and second displays when the first and second housing portions are attached ([0101]-[0102]; [0107] “The processor 810 may determine a size, position, and orientation, as well as a particular display 802, 804, and 806, to display the call indicia at least partially based on the folding configuration of the device 800 that is determined based on input from the sensors 874 and 876. For example the call indicia may be displayed as a pop-up window or text over one or more other applications having a size, location, and orientation based on the folding configuration”; [0122]);
wherein the user interface manager associates user interfaces with a do user interface type (Fig. 3, 316; [0086] describes a virtual keyboard user interface to accept typed inputs (i.e. a do user interface type) may be displayed on the panel 106 which is sensed in a flat orientation) and a see user interface type (Fig. 3; [0086] describes the other two panels 102 and 104 maybe display one or more portions of the graphical user interface (i.e. a see user interface type)), the user interface manager further operable to describes when the device is determined to be in a thumbing configuration (i.e based on the housing alignment), an application window may be displayed in a two-panel effective screen and a keyboard is displayed at the bottom screen).
Kilpatrick does not explicitly disclose
11plural sensors that cooperate to detect alignment of the first and second 12housing portions relative to each other when sensed as detached from each other; and  
13a user interface manager operable to apply the relative alignment of the first and 14second housing portions to adapt a user interface orientation at the first 15and second displays when the first and second housing portions are sensed as detached.
However, in the same field of endeavor, Hinckley discloses
11plural sensors (Fig. 1, 104; Fig. 2, 204) that cooperate to detect alignment of the first and second 12housing portions (Fig. 1, 102; Fig. 2, 202) relative to each other when sensed as detached from each other ([0019] “each display 102 1 and 102 2 is coupled to a sensor 104 1 and 104 2, respectively, that detects the positioning (e.g., orientation and angle) of each display relative to the other. Note that while if the illustration the sensors are shown as “touching” the displays, this is not a requirement; for example, the displays may emit signals that are picked up elsewhere and analyzed to determine the relative positions of the displays”; [0020] “if the displays 102 1, and 102 2 are physically decoupled from one another …, there are many relative positions that the displays 102 1 and 102 2 may take, referred to herein as modes or configurations”); and  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adapting the screen orientation according to the current mode or configuration derived from the input data from sensors as suggested in Hinckley into Kilpatrick’s system because both of these systems are addressing a computing device has a plurality of displays (e.g., two displays), with sensors that detect the displays' relative positions, and by incorporating the teaching of Hinckley into Kilpatrick would improve the integrity of Kilpatrick's system by disclosing the adaptation of the user interface orientation when the panels are sensed as detached (Hinckley, [0005]).

Regarding dependent claim 5, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Kilpatrick further teaches
1wherein the plural sensors 2comprise a first accelerometer integrated with the first housing portion and a second 3accelerometer integrated in the second housing portion (Fig. 49, 4922, 4924, 4926; [0215]), the user interface manager 4determining alignment by comparing gravity detection alignment of the first and 5second accelerometers ([0215] “The orientation module 4994 may be configured to determine a configuration of the electronic device 4901 at least partially based on the first acceleration data 4982 

Regarding dependent claim 8, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Kilpatrick further teaches
1wherein the user interface 2manager is further operable to:  
3in response to detecting a misalignment of the first and second housing 4portions, analyze the amount of display area used by each set of plural 5contents; and  
6present at the first housing portion display only the content having the greatest amount 7of display area (Fig. 43, 4304->4306->4310->4312; [0180]).

Regarding dependent claim 9, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Kilpatrick further teaches
1wherein the user interface 2manager is further operable to:  
3in response to detecting a misalignment of the first and second housing portions, analyze the amount of display area used by each set of plural -28-Attorney Docket No.: DC-113337.01contents to determine the display having the content with the 6greatest display area; and  
7present an active content of the plural contents at the display having 8the content with the greatest display area (Fig. 43, 4304->4306->4308; [0178]-[0179])

independent claim 10, Kilpatrick teaches 1a method for presenting visual images at an information handling 2system (Fig. 1, 101; Abstract), the method comprising:
rotating first and second housing portions of the information handling system relative to each other in an attached state (Fig. 1, 102, 104; [0080]; [0081] “the first panel 102 and the second panel 104 are rotatably coupled at the first fold location 110 to enable a variety of device configurations”; Fig. 8, 801, 803; [0098]; Fig. 24, 2402, 2404; [0135]; Examiner interprets the claimed housing portions as the panels); 
selectively detaching the first and second housing portions from each other to a detached state (Fig. 24; [0135]) and reattaching the first and second housing portions to the attached state ([0081] “the first panel 102 and the second panel 104 are rotatably coupled at the first fold location 110 to enable a variety of device configurations”);
associating the first user interfaces with do function (Fig. 3, 316; [0086] describes a virtual keyboard user interface to accept typed inputs (i.e. a do user interface type) may be displayed on the panel 106 which is sensed in a flat orientation); 
associating the second user interface with a see function (Fig. 3; [0086] describes the other two panels 102 and 104 maybe display one or more portions of the graphical user interface (i.e. a see user interface type)); and 
selectively presenting the first and second user interfaces at the first and second display portions based upon the sensed alignment (Fig. 43, 4312; [0180] describes when the device is determined to be in a thumbing configuration (i.e based on the housing alignment), an application window may be displayed in a two-panel effective screen and a keyboard is displayed at the bottom screen).

sensing the detached state and the attached state;
3sensing alignment between the first and second housing portions of the 4information handling system;  
5determining from the sensed alignment a predetermined misalignment 6between the first and second housing portions due to the detached state; 
7adjusting a user interface alignment presented at a first display portion of the 8first housing portion and a user interface alignment presented at a 9second display portion of the second housing portion to compensate for 10misalignment of the first and second housing portions.
However, in the same field of endeavor, Hinckley discloses
sensing the detached state and the attached state (Fig. 1; [0019] “each display 102 1 and 102 2 is coupled to a sensor 104 1 and 104 2, respectively, that detects the positioning (e.g., orientation and angle) of each display relative to the other”; [0020] “if the displays 102 1, and 102 2 are physically decoupled from one another or movably coupled in some way (e.g., hinged together), there are many relative positions that the displays 102 1 and 102 2 may take, referred to herein as modes or configurations”);
3sensing alignment between the first and second housing portions of the 4information handling system (Fig. 1; [0019] “each display 102 1 and 102 2 is coupled to a sensor 104 1 and 104 2, respectively, that detects the positioning (e.g., orientation and angle) of each display relative to the other”);  
5determining from the sensed alignment a predetermined misalignment 6between the first and second housing portions due to the detached state ([0020] “if the displays  1, and 102 2 are physically decoupled from one another …, there are many relative positions that the displays 102 1 and 102 2 may take, referred to herein as modes or configurations”; 
7adjusting a user interface alignment presented at a first display portion of the 8first housing portion and a user interface alignment presented at a 9second display portion of the second housing portion to compensate for 10misalignment of the first and second housing portions ([0050]-[0051]; [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adapting the screen orientation according to the current mode or configuration derived from the input data from sensors as suggested in Hinckley into Kilpatrick’s system because both of these systems are addressing a computing device has a plurality of displays (e.g., two displays), with sensors that detect the displays' relative positions, and by incorporating the teaching of Hinckley into Kilpatrick would improve the integrity of Kilpatrick's system by disclosing the adaptation of the user interface orientation when the panels are detached (Hinckley, [0005]).

Regarding independent claim 17, Kilpatrick teaches 1a system for presenting visual images at an information handling 2system (Fig. 1, 101; Abstract), the system comprising:  
3a first sensor disposed at a first housing portion to detect a first housing 4alignment (Fig. 8, 874; [0106]);  

a hinge rotationally coupling the first and second housing portions in an attached state (Fig. 1, 110, 112; [0081] “the first panel 102 and the second panel 104 are rotatably coupled at the first fold location 110 to enable a variety of device configurations”; Fig. 9, 905; [0110]-[0111]; Fig. 24, 2410; [0135]), the hinge operable to selectively detach the first and second housing portions from each other in a detached state (Fig. 24; [0135]); 
7non-transitory memory to store instructions (Fig, 8, 832, [0100]); and  
8instructions stored in the non-transitory memory that execute on a processer (Fig. 8, 810; [0100]) to:  -30-Attorney Docket No.: DC-113337.01
compare the first housing alignment and second housing alignment (Fig. 8, 874, 876; [0106] “The sensors 874 and 876 may provide information to the processor 810 indicating a detected folding configuration of the device 800”; Fig. 15; [0120]-[0121] “the three-panel device 1501 may recognize the configuration based on activities at the sensors 1512 through 1516, and 1522 through 1526”).
associate plural user interfaces with a see user interface type (Fig. 3, 316; [0086] describes a virtual keyboard user interface to accept typed inputs (i.e. a do user interface type) may be displayed on the panel 106 which is sensed in a flat orientation) and a do user interface type (Fig. 3; [0086] describes the other two panels 102 and 104 maybe display one or more portions of the graphical user interface (i.e. a see user interface type)); and 
describes when the device is determined to be in a thumbing configuration (i.e based on the housing alignment), an application window may be displayed in a two-panel effective screen and a keyboard is displayed at the bottom screen).
Kilpatrick does not explicitly disclose
11detect misalignment of the first housing from the second housing by a 12predetermined amount, the misalignment due to detachment of the first and second housing portions; and 
in response to detecting misalignment, adjusting a user interface presented at a first display disposed in the first housing portion to align with a user interface presented at a second display disposed in the second housing portion.
However, in the same field of endeavor, Hinckley discloses 
11detect misalignment of the first housing from the second housing by a 12predetermined amount, the misalignment due to detachment of the first and second housing portions (Fig. 1; [0019] “each display 102 1 and 102 2 is coupled to a sensor 104 1 and 104 2, respectively, that detects the positioning (e.g., orientation and angle) of each display relative to the other. Note that while if the illustration the sensors are shown as “touching” the displays, this is not a requirement; for example, the displays may emit signals that are picked up elsewhere and analyzed to determine the relative positions of the displays”; [0020] “if the displays 102 1, and 102 2 are physically  1 and 102 2 may take, referred to herein as modes or configurations”); and 
in response to detecting misalignment, adjusting a user interface presented at a first display disposed in the first housing portion to align with a user interface presented at a second display disposed in the second housing portion (Figs. 15-16; [0050]-[0051]; [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adapting the screen orientation according to the current mode or configuration derived from the input data from sensors as suggested in Hinckley into Kilpatrick’s system because both of these systems are addressing a computing device has a plurality of displays (e.g., two displays), with sensors that detect the displays' relative positions, and by incorporating the teaching of Hinckley into Kilpatrick would improve the integrity of Kilpatrick's system by disclosing the adaptation of the user interface orientation when the panels are sensed as detached (Hinckley, [0005]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Hinckley as applied in claim 1, in view of Ligameri et al . (hereinafter Ligameri), US 2017 / 0371474 A1.

Regarding dependent claim 2, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose

5a wireless interface between the graphics processor and the second display to 6communicate pixel values from the graphics processor to the second 7display.
However, in the same field of endeavor, Ligameri discloses
2a graphics processor integrated in the first housing portion (Fig. 2, 36; [0032]), the graphics 3processor generating pixel values that define visual images at the first 4and second displays ([0003] “A GPU supports multiple displays by driving pixel values for the multiple displays with the pixel values communicated through a cable or wireless interface”); and  
5a wireless interface between the graphics processor and the second display to 6communicate pixel values from the graphics processor to the second 7display ([0003] “A GPU supports multiple displays by driving pixel values for the multiple displays with the pixel values communicated through a cable or wireless interface, such as a DisplayPort cable or IEEE 802.11a wireless interface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Information handling systems often support presentation of visual images at multiple display devices as suggested in Ligameri into Kilpatrick and Hinckley’s system because both of these systems are addressing the support for multiple display panels, and by incorporating the teaching of Ligameri into Kilpatrick and Hinckley would improve the integrity of Kilpatrick and Hinckley 's system by integrating a graphics processor with a wireless interface to 

Regarding dependent claim 3, the combination of Kilpatrick, Hinckley and Ligameri teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
1 Kilpatrick further teaches wherein the user interface 2manager detects a predetermined off-axis alignment and, in response, commands the 3graphics processor to generate pixels with a normal alignment at the first display and 4with a perpendicular alignment at the second display ([0095]-[0097] “The 45 degree display may show a keyboard while the others displayed a text entry application, a non-PDA-type browser, or other desktop-like application”).  

Claims 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Hinckley as applied in claims 10 and 17, in view of Marti et al. (hereinafter Marti), US 2012/0075166 A1.

Regarding dependent claim 11, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose
1

wherein sensing alignment further comprises:  
2sensing an eye gaze at the first housing portion;  

However, in the same field of endeavor, Marti discloses
wherein sensing alignment further comprises:  
2sensing an eye gaze at the first housing portion (Fig. 9, 906; [0040] “Sensor 906 is able to detect movements by the user and, in some embodiments, it can also track changes in the user's gaze and face angle (i.e., the direction in which the user is looking)”), the user interface manager 4determining alignment from a gaze alignment detected at each of the first and second 5housing portions ([0041]);  
3sensing an eye gaze at the second housing portion (Fig. 9, 906; [0040] “Sensor 906 is able to detect movements by the user and, in some embodiments, it can also track changes in the user's gaze and face angle (i.e., the direction in which the user is looking)”), the user interface manager 4determining alignment from a gaze alignment detected at each of the first and second 5housing portions ([0041]); and
4comparing the eye gaze sensed at the first housing portion with the eye gaze at 5the second housing portion to determine alignment of the first housing 6portion relative to the second housing portion (Figs. 5-7, [0032]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using tracking sensors to track changes in user’s gaze as suggested in Marti into Kilpatrick and Hinckley’s system because both of these systems are addressing the support for  into Kilpatrick and Hinckley would improve the integrity of Kilpatrick and Hinckley's system by using tracking sensors to determine alignment between displays (Marti, [0007]).

Regarding dependent claim 12, the combination of Kilpatrick, Hinckley and Marti teaches all the limitations as set forth in the rejection of claim 11 that is incorporated.
Marti further teaches
2presenting the user interface at the first display portion in a landscape 3orientation ([0041] “One may be referred to as generic content, which is displayed or processed using user tracking data only and actuators that dynamically adjust the position and orientation of some or all display elements. The other type of content is spatial content, which is processed using user tracking data, actuators that dynamically adjust the position and orientation of some or all display elements, as well as with dynamic 3D renderers 912”); and  
4presenting the user interface at the second display portion in a portrait 5orientation ([0041] “One may be referred to as generic content, which is displayed or processed using user tracking data only and actuators that dynamically adjust the position and orientation of some or all display elements. The other type of content is spatial content, which is processed using user tracking data, actuators that dynamically adjust the position and orientation of some or all display elements, as well as with dynamic 3D renderers 912”).  

Regarding dependent claim 18, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose
2the first sensor comprises a first eye gaze detector; and  
3the second sensor comprises a second eye gaze detector.  
However, in the same field of endeavor, Marti discloses
2the first sensor comprises a first eye gaze detector (Fig. 9, 906; [0040] “Sensor 906 is able to detect movements by the user and, in some embodiments, it can also track changes in the user's gaze and face angle (i.e., the direction in which the user is looking)”); and  
3the second sensor comprises a second eye gaze detector (Fig. 9, 906; [0040] “Sensor 906 is able to detect movements by the user and, in some embodiments, it can also track changes in the user's gaze and face angle (i.e., the direction in which the user is looking)”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using tracking sensors to track changes in user’s gaze as suggested in Marti into Kilpatrick and Hinckley’s system because both of these systems are addressing the support for adjusting the displays’ physical orientation to the user's relative position or eye gaze, and by incorporating the teaching of Marti into Kilpatrick and Hinckley would improve the integrity of Kilpatrick and Hinckley's system by using tracking sensors to determine alignment between displays (Marti, [0007]).

Regarding dependent claim 19, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose1
2the first display user interface presents in a landscape orientation; and  
3the second display user interface presents in a portrait orientation.  
However, in the same field of endeavor, Marti discloses
2the first display user interface presents in a landscape orientation ([0041] “One may be referred to as generic content, which is displayed or processed using user tracking data only and actuators that dynamically adjust the position and orientation of some or all display elements. The other type of content is spatial content, which is processed using user tracking data, actuators that dynamically adjust the position and orientation of some or all display elements, as well as with dynamic 3D renderers 912”); and  
3the second display user interface presents in a portrait orientation ([0041] “One may be referred to as generic content, which is displayed or processed using user tracking data only and actuators that dynamically adjust the position and orientation of some or all display elements. The other type of content is spatial content, which is processed using user tracking data, actuators that dynamically adjust the position and orientation of some or all display elements, as well as with dynamic 3D renderers 912”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adjusting the 

Regarding dependent claim 201, the combination of Kilpatrick, Hinckley and Marti teaches all the limitations as set forth in the rejection of claim 19 that is incorporated. Kilpatrick further teaches wherein the instructions further execute to 2detect misalignment by detecting an opposing acceleration vector at the first and 3second housing portions indicating a detachment of the housing portions from each other (Fig. 49, Fig. 56, 5604, 5606; [0228]-[0229]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Hinckley as applied in claim 1, further in view of Marti et al. (hereinafter Marti), US 2012/0075166 A1.

Regarding dependent claim 4, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose
wherein the plural sensors comprise a first gaze detector integrated with the first housing portion and a second -27-Attorney Docket No.: DC-113337.01 gaze detector integrated with the second housing 
However, in the same field of endeavor, Marti discloses
1wherein the plural sensors comprise a first gaze detector integrated with the first housing portion and a second -27-Attorney Docket No.: DC-113337.01 gaze detector integrated with the second housing portion (Fig. 9, 906; [0040] “Sensor 906 is able to detect movements by the user and, in some embodiments, it can also track changes in the user's gaze and face angle (i.e., the direction in which the user is looking)”), the user interface manager 4determining alignment from a gaze alignment detected at each of the first and second 5housing portions ([0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using tracking sensors to track changes in user’s gaze as suggested in Marti into Kilpatrick and Hinckley’s system because both of these systems are addressing the support for adjusting the displays’ physical orientation to the user's relative position or eye gaze, and by incorporating the teaching of Marti into Kilpatrick and Hinckley would improve the integrity of Kilpatrick and Hinckley's system by using tracking sensors to determine alignment between displays (Marti, [0007]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Hinckley as applied in claim 1, in view of Lyles et al (hereinafter Lyles), US 2018/0210515 A1.

 dependent claim 6, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Kilpatrick and Hinckley does not explicitly disclose
1wherein the plural sensors 2comprise a first ambient light sensor integrated in the first housing portion and a 3second ambient light sensor integrated in the second housing portion, the user 4interface manager determining alignment by comparing ambient light brightness of 5the first and second ambient light sensors. 
However, in the same field of endeavor, Lyles discloses
wherein the plural sensors 2comprise a first ambient light sensor integrated in the first housing portion and a 3second ambient light sensor integrated in the second housing portion (Fig. 5, 70; [0030]), the user 4interface manager determining alignment by comparing ambient light brightness of 5the first and second ambient light sensors ([0033] “a low sensed ambient light or a rapid change in ambient light indicates that housing portion proximity has impacted light accessing ambient light sensor 70”).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using ambient light sensors to sense proximity of housing portions as suggested in Lyles into Kilpatrick and Hinckley’s system because both of these systems are addressing an information handling system housing having plural rotationally-coupled housing portions with a foldable display disposed over the housing portions coordinates display presentation and relative rotational orientation of the housing portions to enhance end user interactivity, and by incorporating the teaching of Lyles into Kilpatrick and Hinckley 

Regarding dependent claim 7, the combination of Kilpatrick, Hinckley and Lyles teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Lyles further teaches 1wherein the user interface 2manager transitions information presented at the second display to the first display if 3the second ambient light sensor senses a predetermined ambient light relative to the 4first ambient light sensor ([0035] “adjust content presented at display 14 as housing portion rotational orientation changes”).  

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Hinckley, and further in view of Koizumi et al. (hereinafter Koizumi), US 2008/0015031 A1.

Regarding dependent claim 13, the combination of Kilpatrick and Hinckley teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. 
Hinckley discloses 1wherein sensing alignment further comprises:  
2detecting position of the first and second housing portions ([0019] “each display 102 1 and 102 2 is coupled to a sensor 104 1 and 104 2, respectively, that detects the positioning (e.g., orientation and angle) of each display relative to the other”); and  -29-Attorney Docket No.: DC-113337.01
determining from the position that the first and second 5housing portions transitioned from the attached state to the detached state ([0020] “if the displays 102 1,  2 are physically decoupled from one another …, there are many relative positions that the displays 102 1 and 102 2 may take, referred to herein as modes or configurations”).

The combination of Kilpatrick and Hinckley does not explicitly disclose
detecting position of the first and second housing portions by 2detecting opposing acceleration vectors at the first and second housing portions.  
However, in the same field of endeavor, Koizumi discloses1
2detecting opposing acceleration vectors at the first and second housing portions ([0120] “The motion direction relationship determination means may determine whether or not the first motion direction and the second motion direction substantially match each other, may determine whether or not the first motion direction and the second motion direction are substantially opposite to each other”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of effectively using a plurality of directions detected by a plurality of sensors capable of detecting a motion as suggested in Koizumi into Kilpatrick and Hinckley’s system because both of these systems are addressing the support for using sensors to detect direction of the housings based the direction and magnitude of the vectors based on the output from the sensors, and by incorporating the teaching of Koizumi into Kilpatrick and Hinckley would improve the integrity of Kilpatrick and Hinckley's system by using tracking sensors to determine alignment between housings.-29-Attorney Docket No.: DC-113337.01

 dependent claim 14, the combination of Kilpatrick, Hinckley and Koizumi teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Kilpatrick further teaches
1wherein the user interface has content 2including one active window and one or more inactive windows, the method further 3comprising:  
4presenting the content of the one active window at only the first display 5portion (Fig. 43, 4603, 4308; [0179] “the application window of the application in a single-screen mode is displayed on the active screen and the other screens are powered down”); and  
6presenting the content of the one or more inactive windows at only the second 7display portion (Fig. 43, 4306, 4308; [0179] “the application window of the application in a single-screen mode is displayed on the active screen and the other screens are powered down”).  

Regarding dependent claim 15, the combination of Kilpatrick, Hinckley and Koizumi teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Kilpatrick further teaches
1wherein the user interface includes content 2and a keyboard (Fig. 3; [0086] “in the thumbing configuration 300, the third panel 106 may display a keyboard 316, while the first and second panels 102, 104 may display one or more portions of the graphical user interface, such that a user may have a substantially horizontal keyboard 316”), the method further comprising:  

6in response to the comparing, moving all of the content to the display portion 7having the greater proportion of the content (Fig. 43, 4304->4306->4310->4312; [0180]).

Regarding dependent claim 16, the combination of Kilpatrick, Hinckley and Koizumi teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Kilpatrick further teaches
12detecting re-attachment of the housing portions to an attached state (Fig. 43, 4318; [0182] “a fully extended configuration”); and  
3in response to detecting re-attachment, adjusting the user interfaces to align 4with each other (Fig. 43, 4320; [0182] “an application window may be displayed across all three screens”).  

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for 
(1) In the remarks, Applicant mentioned that independent claims 1, 10 and 17 have been amended to recite that user interfaces are associated with a see user interface type and a do user interface type. As is set forth in Applicant's written description, see user interfaces are associated with content viewing and do user interfaces are associated with end user touch inputs. Housing alignment is applied to selectively present user interfaces at displays of different housing portions. Applicant further alleges that none of the art relied upon by the Examiner associates user interfaces with a see or do type to select a display for presentation of the user interface based upon a housing alignment sensed at an information handling system.
As to point (1), Examiner respectfully disagrees. Kilpatrick teaches a virtual keyboard interface as a do user interface type wherein the virtual keyboard interface is displayed to accept inputs from user, and a graphical user interface of an application as a see user interface type presenting elements of the application for user to act upon (see Fig. 3; [0086]). Kilpatrick further teaches based on the sensed configuration (i.e. housing alignment), it is determined to selectively present the keyboard and the graphical user interface on the panels (see Fig. 43, 4312; [0180]).
Claims 1-20 remain rejected as set forth above.
No new references are cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143